Citation Nr: 0422083	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to November 
1967, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran testified before the undersigned at a November 
2002 videoconference hearing.  A transcript of that hearing 
is of record.  The case was remanded in September 2003 for 
due process considerations.


REMAND

The veteran was afforded a VA examination by a psychologist 
in March 2002 to determine if he has PTSD due to service 
stressor(s).  The psychologist was of the opinion that the 
veteran does not meet the criteria for a diagnosis of PTSD.  
The veteran alleges that the March 2002 was not thorough.  
The Board also notes that pertinent treatment records, to 
include VA outpatient records dated as recently as February 
2003, show that the veteran was found to have PTSD.  In view 
of the conflicting medical evidence, the Board is of the 
opinion that the veteran should be afforded a VA examination 
by a board of two psychiatrists to determine if he meets the 
criteria for a diagnosis of PTSD.

Additionally, the veteran has identified several stressor 
incidents.  Although internet search verified the death of 
the named veterans, their assignments to the veteran's 
company or unit, and the cited stressor incidents, remain 
unconfirmed.  

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should undertake appropriate 
development to obtain any more recent 
records pertaining to treatment or 
evaluation of the veteran for any 
psychiatric problems, to include VA 
outpatient records for the period since 
May 2003.

2.  When all indicated record development 
has been undertaken, the veteran should 
be afforded an examination by a board of 
two psychiatrists.  The claims folder 
must be made available to and be reviewed 
by the examiners.  A diagnosis of PTSD 
under the DSM-IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiners should specify the elements 
supporting the diagnosis, to include the 
supporting stressor(s).  If PTSD is not 
diagnosed, the examiners should explain 
why the veteran does not meet the 
criteria for this diagnosis.  If the 
veteran is found to have any other 
acquired psychiatric disorder(s), the 
psychiatrists should provide an opinion 
with respect to each such disorder as to 
whether it is likely, less likely than 
not, or as likely as not that the 
acquired psychiatric disorder is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed should also be 
provided.  

4.  If PTSD is diagnosed and after 
obtaining additional details on the 
identified stressor incidents from the 
veteran, the RO should undertake 
appropriate development to verify the 
supporting stressor(s) through the Marine 
Corps Historical Center, or other 
appropriate depository.  

5.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO should readjudicate the 
claim based upon review of all pertinent 
evidence and consideration of all 
applicable criteria.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


